Case 7:20-cv-04651-PMH Document 1-9 Filed 06/17/20 Page 1 of 14




               EXHIBIT “I”
                                    Case 7:20-cv-04651-PMH Document 1-9 Filed 06/17/20 Page 2 of 14


                                                      PRUDENT INTERNATIONAL LTD. - Shipped Goods
                                                      As per Vendor Cancellation letter mail on : May 5, 2020
              Category                  ENTITY NAME            PO No    KM / SR     INVOICE#      Quantity      Invoice Amount             Status

GIRLS RUFFLE SIDE TANK SHORT SET   SAVANNAH FASHION LTD.       BAZPM      KM      201930631376      6144         $30,658.56      SHIPPED, WAITING FOR PAYMENT

GIRLS TOP                          GREEN FAIR TEXTILE LTD.     BDDLH      KM      201930632926      720           $1,209.60      SHIPPED, WAITING FOR PAYMENT

GIRLS TOP                          GREEN FAIR TEXTILE LTD.     BDDLI      KM      201930633105      9660         $16,228.80      SHIPPED, WAITING FOR PAYMENT

GIRLS DRESS                        SAVANNAH FASHION LTD.       BDDLK      KM      201930081306      1168          $5,606.40      SHIPPED, WAITING FOR PAYMENT

GIRLS DRESS                        SAVANNAH FASHION LTD.       BDDLO      KM      201930631604      580           $2,839.68      SHIPPED, WAITING FOR PAYMENT

GIRLS DRESS                        SAVANNAH FASHION LTD.       BDDLP      KM      201930751431      580           $2,839.68      SHIPPED, WAITING FOR PAYMENT

GIRLS TOP                          SAVANNAH FASHION LTD.      BDDMA       KM      201930081277      985          $27,006.73      SHIPPED, WAITING FOR PAYMENT

MENS PANT                          P&G TEXTILE LTD.            BDDNH      KM      201930538316      6858         $24,820.63      SHIPPED, WAITING FOR PAYMENT

MENS PANT                          P&G TEXTILE LTD.            BDDNI      KM      201930538235      4288         $18,524.16      SHIPPED, WAITING FOR PAYMENT

MENS PANT                          GREEN FAIR TEXTILE LTD.     BDDNJ      KM      201930540639     17729         $95,538.53      SHIPPED, WAITING FOR PAYMENT

MENS PANT                          GREEN FAIR TEXTILE LTD.     BDDNK      KM      201930942945     16000         $37,256.64      SHIPPED, WAITING FOR PAYMENT

GIRLS PULL ON JEGGING              SAVANNAH FASHION LTD.      BDDNM       KM      201930749351      7029         $26,046.35      SHIPPED, WAITING FOR PAYMENT

GIRLS STRAPPY TANK SET             COMBINED APPARELS LTD.      BDDNO      KM      201930569086      7032         $28,760.88      SHIPPED, WAITING FOR PAYMENT

GIRLS 5 PACK TANK TOPS             SAVANNAH FASHION LTD.       BDDNZ      KM      201931072972      3702         $22,508.16      SHIPPED, WAITING FOR PAYMENT

GIRLS HALLOWEEN DRESS              COMBINED APPARELS LTD.      BDDOA      KM      201930728789      5341         $17,945.76      SHIPPED, WAITING FOR PAYMENT

GIRLS OPP SHORT SET                COMBINED APPARELS LTD.      BDDOB      KM      201930728789      720           $2,556.00      SHIPPED, WAITING FOR PAYMENT

BOYS FLEECE PANT                   SAVANNAH FASHION LTD.       BDDOD      KM      201931999118     14988         $59,712.19      SHIPPED, WAITING FOR PAYMENT

GIRLS SKATER DRESS                 COMBINED APPARELS LTD.      BDDOE      KM      201930728789      5341         $18,479.86      SHIPPED, WAITING FOR PAYMENT

GIRLS STRAPPY TANK SET             COMBINED APPARELS LTD.      BDDOF      KM      201930728789      726           $3,325.08      SHIPPED, WAITING FOR PAYMENT
                                                                                  201930748563
GIRLS DRESS                        AL-AMIN GARMENT INDS. LTD.BDDOG        KM                        3780         $19,958.40      SHIPPED, WAITING FOR PAYMENT
                                                                                  201930748606
GIRLYS S FASHION DRESS             SAVANNAH FASHION LTD.       BDDOI      KM      201930749351      4005         $16,060.05      SHIPPED, WAITING FOR PAYMENT

GIRLS HALLOWEEN DRESS              COMBINED APPARELS LTD.      BDDOJ      KM      201930682308      5341         $37,255.68      SHIPPED, WAITING FOR PAYMENT
                                 Case 7:20-cv-04651-PMH Document 1-9 Filed 06/17/20 Page 3 of 14


                                               PRUDENT INTERNATIONAL LTD. - Shipped Goods
                                               As per Vendor Cancellation letter mail on : May 5, 2020
              Category               ENTITY NAME         PO No   KM / SR     INVOICE#      Quantity      Invoice Amount             Status

GIRLS OPP SHORT SET             COMBINED APPARELS LTD.   BDDOK     KM      201930682308      2352          $8,349.60      SHIPPED, WAITING FOR PAYMENT

GIRLS SKATER DRESS              COMBINED APPARELS LTD.   BDDOO     KM      201930682308     11184         $38,696.64      SHIPPED, WAITING FOR PAYMENT

GIRLS 5 PACK TANK TOPS          SAVANNAH FASHION LTD.    BDDOS     KM      201930751491      6330         $34,333.92      SHIPPED, WAITING FOR PAYMENT

GIRLS STRAPPY TANK SET          COMBINED APPARELS LTD.   BDDOT     KM      201930682308      2904         $13,300.32      SHIPPED, WAITING FOR PAYMENT

BOYS LS CREW                    COMBINED APPARELS LTD.   BDDOU     KM      201931994967      4992         $17,731.58      SHIPPED, WAITING FOR PAYMENT

GIRLS 3 PACK SCOOP NK TEE       SAVANNAH FASHION LTD.    BDDPD     KM      201930942467      3000         $13,260.00      SHIPPED, WAITING FOR PAYMENT

BOYS SHORT SLV 2FER             COMBINED APPARELS LTD.   BDDPF     KM      201931994967      5448         $25,888.90      SHIPPED, WAITING FOR PAYMENT

GIRLS 3 PCS SET                 SAVANNAH FASHION LTD.    BDDPS     KM      201931999148      2080         $12,381.20      SHIPPED, WAITING FOR PAYMENT

LADIES MOTHERS DAY SLEEP GOWN   SAVANNAH FASHION LTD.    BDDQK     KM      202033623543      4256         $32,562.66      SHIPPED, WAITING FOR PAYMENT

LADIES DORMS TOP                SAVANNAH FASHION LTD.    BDDRC     KM      202033676205      1728          $8,691.84      SHIPPED, WAITING FOR PAYMENT

MENS PANT                       RHYTHM FASHION LTD.      BDDSF     KM      201930920379      1473          $6,775.80      SHIPPED, WAITING FOR PAYMENT

GIRLS SET                       SAVANNAH FASHION LTD.    BDDSG     KM      201930942328     10500         $35,280.00      SHIPPED, WAITING FOR PAYMENT

LADIES MOTHERS DAY SLEEP GOWN   SAVANNAH FASHION LTD.    BDDTE     KM      202033627403      3264         $24,972.86      SHIPPED, WAITING FOR PAYMENT

LADIES DORMS TOP                SAVANNAH FASHION LTD.    BDDTF     KM      202033669990      6112         $26,990.59      SHIPPED, WAITING FOR PAYMENT

LADIES DORMS TOP                SAVANNAH FASHION LTD.    BDDTG     KM      202033676205      5856         $25,860.10      SHIPPED, WAITING FOR PAYMENT
                                                                           202033584236
BOYS 2 PCS SET                  SAVANNAH FASHION LTD.    BDDTS                              14892         $48,309.65      SHIPPED, WAITING FOR PAYMENT
                                                                   KM      202033875409
LADIES ROBE                     SAVANNAH FASHION LTD.    BDDYK     KM      202033683264      1038          $8,200.20      SHIPPED, WAITING FOR PAYMENT

LADIES ROBE                     SAVANNAH FASHION LTD.    BDDYL     KM      202033683492      912           $7,204.80      SHIPPED, WAITING FOR PAYMENT

MENS SLEEP PANTS                RHYTHM FASHION LTD.      BDDYM     KM      202033648055      5340         $19,224.00      SHIPPED, WAITING FOR PAYMENT

GIRLS 2 PACK LEGGING            SAVANNAH FASHION LTD.    BDEBA     KM      202033584045      1152          $4,644.86      SHIPPED, WAITING FOR PAYMENT

GIRLS 2 PACK SKATER DRESS       SAVANNAH FASHION LTD.    BDEBB     KM      202033512634      5328         $33,758.21      SHIPPED, WAITING FOR PAYMENT

GIRLS 2 PACK SKATER DRESS       SAVANNAH FASHION LTD.    BDEBC     KM      202033584045      1152          $7,299.07      SHIPPED, WAITING FOR PAYMENT
                               Case 7:20-cv-04651-PMH Document 1-9 Filed 06/17/20 Page 4 of 14


                                               PRUDENT INTERNATIONAL LTD. - Shipped Goods
                                              As per Vendor Cancellation letter mail on : May 5, 2020
               Category            ENTITY NAME          PO No   KM / SR     INVOICE#      Quantity      Invoice Amount             Status
                                                                          202033512081
GIRLS DRESS                   COMBINED APPARELS LTD.    BDEBD     KM                       11496         $33,108.48      SHIPPED, WAITING FOR PAYMENT
                                                                          202033626421
GIRLS JACKET                  GREEN FAIR TEXTILE LTD.   BDEBE     KM      202033511866      744           $2,856.96      SHIPPED, WAITING FOR PAYMENT

GIRLS FASHION BUMBER JACKET   GREEN FAIR TEXTILE LTD.   BDEBF     KM      202033511760      744           $3,178.37      SHIPPED, WAITING FOR PAYMENT
                                                                          202033516156
GIRLS TABLE 2 TIE PANT        RHYTHM FASHION LTD.       BDEBG     KM                       12496         $25,791.74      SHIPPED, WAITING FOR PAYMENT
                                                                          202033648055
                                                                          202033512081
GIRLS 2 PACK SKATER DRESS     COMBINED APPARELS LTD.    BDEBH     KM                        4992         $20,127.74      SHIPPED, WAITING FOR PAYMENT
                                                                          202033626421
LADIES VALUE SET              SAVANNAH FASHION LTD.     BDECM     KM      202033623543      6880         $37,117.60      SHIPPED, WAITING FOR PAYMENT

LADIES VALUE SET              SAVANNAH FASHION LTD.     BDECN     KM      202033626957      5952         $32,111.04      SHIPPED, WAITING FOR PAYMENT

GIRLS 3 PACK TEES             SAVANNAH FASHION LTD.     BDEDE     KM      202033512634      5328         $23,272.70      SHIPPED, WAITING FOR PAYMENT

GIRLS 3 PACK TEES             SAVANNAH FASHION LTD.     BDEDF     KM      202033513421      1152          $5,031.94      SHIPPED, WAITING FOR PAYMENT

GIRLS FASHION WOVEN SHORTS    COMBINED APPARELS LTD.    BDEDH     KM      202033626421      3132          $7,216.13      SHIPPED, WAITING FOR PAYMENT

GIRLS TREND DRESSES           COMBINED APPARELS LTD.    BDEDX     KM      202033626421      6264         $22,249.73      SHIPPED, WAITING FOR PAYMENT

GIRLS SS WOVEN TOPS           SAVANNAH FASHION LTD.     BDEEB     KM      202033680903     10116         $24,278.40      SHIPPED, WAITING FOR PAYMENT

GIRLS SS WOVEN TOPS           SAVANNAH FASHION LTD.     BDEEC     KM      202033768618     10116         $22,336.13      SHIPPED, WAITING FOR PAYMENT

GIRLS FASHION WOVEN SHORTS    COMBINED APPARELS LTD.    BDEED     KM      202033626421      6264         $15,935.62      SHIPPED, WAITING FOR PAYMENT

GIRLS FASHION WOVEN SHORTS    COMBINED APPARELS LTD.    BDEEF     KM      202033626421      9396         $22,183.96      SHIPPED, WAITING FOR PAYMENT

GIRLS SKATER DRESS            SAVANNAH FASHION LTD.     BDEEJ     KM      202033688420      1272          $4,029.70      SHIPPED, WAITING FOR PAYMENT

GIRLS SKATER DRESS            SAVANNAH FASHION LTD.     BDEEK     KM      202033688420      864           $2,737.15      SHIPPED, WAITING FOR PAYMENT

MENS SLEEP JAMS               SAVANNAH FASHION LTD.     BDEGA     KM      202033735531      7416         $21,785.74      SHIPPED, WAITING FOR PAYMENT

LADIES SHORTY SETS            GREEN FAIR TEXTILE LTD.   BDEGE     KM      202033768818      1344          $8,308.61      SHIPPED, WAITING FOR PAYMENT
                                                                          202033572336
LADIES SHORTY SETS            GREEN FAIR TEXTILE LTD.   BDEGF     KM                        1992         $12,315.21      SHIPPED, WAITING FOR PAYMENT
                                                                          202033768773
                                                                          202033623543
LADIES VALUE SET              SAVANNAH FASHION LTD.     BDEGG                               2328         $14,325.35      SHIPPED, WAITING FOR PAYMENT
                                                                  KM      202033875070
                                  Case 7:20-cv-04651-PMH Document 1-9 Filed 06/17/20 Page 5 of 14


                                                  PRUDENT INTERNATIONAL LTD. - Shipped Goods
                                                 As per Vendor Cancellation letter mail on : May 5, 2020
            Category                  ENTITY NAME          PO No   KM / SR     INVOICE#      Quantity      Invoice Amount             Status

LADIES VALUE SET                 SAVANNAH FASHION LTD.     BDEGH     KM      202033626957      480           $2,953.92      SHIPPED, WAITING FOR PAYMENT
                                                                             202033623543
LADIES MOTHERS DAY SLEEP GOWN    SAVANNAH FASHION LTD.     BDEGI                               2520         $22,014.72      SHIPPED, WAITING FOR PAYMENT
                                                                     KM      202033875070
LADIES MOTHERS DAY SLEEP GOWN    SAVANNAH FASHION LTD.     BDEGJ     KM      202033627403      1152         $10,063.87      SHIPPED, WAITING FOR PAYMENT

GIRLS FASHION WOVEN BOTTOMS      RHYTHM FASHION LTD.       BDEHI     KM      202033516156     12528         $37,043.21      SHIPPED, WAITING FOR PAYMENT

GIRLS FLUTTER SLV SKATER DRESS   COMBINED APPARELS LTD.    BDEHJ     KM      202033512081      4000          $8,064.00      SHIPPED, WAITING FOR PAYMENT

GIRLS 3 PACK TEES                SAVANNAH FASHION LTD.     BDEHL     KM      202033512634      2992          $9,478.66      SHIPPED, WAITING FOR PAYMENT

GIRLS 2 PACK LEGGING             SAVANNAH FASHION LTD.     BDEHM     KM      202033512634      3920         $11,665.92      SHIPPED, WAITING FOR PAYMENT

MENS SLEEP PANTS                 RHYTHM FASHION LTD.       BDEJO     KM      202033648055      543           $2,257.07      SHIPPED, WAITING FOR PAYMENT

GIRLS SKATER DRESS               SAVANNAH FASHION LTD.     BDEKH     KM      202033680903     20208         $64,018.94      SHIPPED, WAITING FOR PAYMENT

GIRLS HOODIE                     GREEN FAIR TEXTILE LTD.   BDEKM     KM      202033511657      1504          $5,630.98      SHIPPED, WAITING FOR PAYMENT
                                                                             202033512634
GIRLS 2 PACK LEGGING             SAVANNAH FASHION LTD.     BDENS                               5328         $21,482.50      SHIPPED, WAITING FOR PAYMENT
                                                                     KM      202033769045
GIRLS HACCI TOP                  GREEN FAIR TEXTILE LTD.   BDHOB     KM      201931168485      1200          $2,109.60      SHIPPED, WAITING FOR PAYMENT

GIRLS 2 PACK HACCI HOODIE        SAVANNAH FASHION LTD.     BDHOE     KM      201931072299      4044         $27,256.56      SHIPPED, WAITING FOR PAYMENT

GIRLS EMBOSSED WOOBIE JOGGXS     RHYTHM FASHION LTD.       BDHOT     KM      201931158225      2560         $23,270.40      SHIPPED, WAITING FOR PAYMENT

GIRLS EMBOSSED WOOBIE JOGGXS     RHYTHM FASHION LTD.       BDHOU     KM      201931158298      576           $5,235.84      SHIPPED, WAITING FOR PAYMENT

GIRLS EMBOSSED WOOBIE JOGGXS     RHYTHM FASHION LTD.       BDHOV     KM      201931158298      576           $4,694.40      SHIPPED, WAITING FOR PAYMENT

GIRLS EMBOSSED WOOBIE JOGGXS     RHYTHM FASHION LTD.       BDHOW     KM      201931158225      2560         $20,864.00      SHIPPED, WAITING FOR PAYMENT

GIRLS TENCIL SHIRT DRESS         AL-AMIN GARMENT INDS. LTD.BDHQA     KM      201930577308      1032          $5,448.96      SHIPPED, WAITING FOR PAYMENT

GIRLS 5 PACK TANK TOPS           SAVANNAH FASHION LTD.     BDHQI     KM      201930749738      4488         $24,324.96      SHIPPED, WAITING FOR PAYMENT

LADIES DORMS TOP                 SAVANNAH FASHION LTD.     BDHRE     KM      202033669990      2208         $11,106.98      SHIPPED, WAITING FOR PAYMENT
                                                                             201930714249
GIRLS AMERICANA WOVEN SHORTS     AL-AMIN GARMENT INDS. LTD.BDHRG     KM                        5864         $15,774.16      SHIPPED, WAITING FOR PAYMENT
                                                                             201930714332
GIRLS AMERICANA WOVEN SHORTS     AL-AMIN GARMENT INDS. LTD.BDHRH     KM      201930714475      5424         $14,590.56      SHIPPED, WAITING FOR PAYMENT
                                    Case 7:20-cv-04651-PMH Document 1-9 Filed 06/17/20 Page 6 of 14


                                                      PRUDENT INTERNATIONAL LTD. - Shipped Goods
                                                      As per Vendor Cancellation letter mail on : May 5, 2020
              Category                  ENTITY NAME            PO No    KM / SR     INVOICE#      Quantity      Invoice Amount             Status

GIRLS AMERICANA SKATER DRESS       SAVANNAH FASHION LTD.       BDHRI      KM      201930749351      2658         $10,785.60      SHIPPED, WAITING FOR PAYMENT

GIRLS OPP SHORT SET                COMBINED APPARELS LTD.      BDHRJ      KM      201930728789      4680          $7,608.00      SHIPPED, WAITING FOR PAYMENT

GIRLS OPP SHORT SET                COMBINED APPARELS LTD.      BDHRK      KM      201930728982      9360         $36,898.80      SHIPPED, WAITING FOR PAYMENT

GIRLS HOT TROP 3PK TEE 1           P&G TEXTILE LTD.            BDHRL      KM      201930538611      780           $2,589.60      SHIPPED, WAITING FOR PAYMENT

GIRLS HOT TROP 3PK TEE 1           P&G TEXTILE LTD.           BDHRM       KM      201930538561      5688         $18,884.16      SHIPPED, WAITING FOR PAYMENT
                                                                                  201930942753
GIRLS TAPERED JOGGER               AL-AMIN GARMENT INDS. LTD.BDHRN        KM                        1080          $4,375.35      SHIPPED, WAITING FOR PAYMENT
                                                                                  201930942870
GIRLS KNIT SKATER DRESS            COMBINED APPARELS LTD.      BDHRO      KM      201930682191     16765         $57,135.12      SHIPPED, WAITING FOR PAYMENT

GIRLS KNIT SKATER DRESS            COMBINED APPARELS LTD.      BDHRP      KM      201930728982     27072         $92,261.38      SHIPPED, WAITING FOR PAYMENT

GIRLS KNIT SKATER DRESS            COMBINED APPARELS LTD.      BDHRQ      KM      201930728789      1944          $7,581.60      SHIPPED, WAITING FOR PAYMENT

BOYS HOODIE                        SAVANNAH FASHION LTD.       BDHSI      KM      201932131342      2496          $8,985.60      SHIPPED, WAITING FOR PAYMENT

BOYS PULL-OVER HOODIE              SAVANNAH FASHION LTD.       BDHSJ      KM      201932131273      996           $3,167.28      SHIPPED, WAITING FOR PAYMENT

BOYS 3 PCS SET                     SAVANNAH FASHION LTD.       BDHSK      KM      201931999118      5688         $25,425.36      SHIPPED, WAITING FOR PAYMENT

GIRLS AMERICANA SKATER DRESS       COMBINED APPARELS LTD.      BDHSP      KM      201931158172      7848         $27,122.69      SHIPPED, WAITING FOR PAYMENT

GIRLS AMERICANA SKATER DRESS       COMBINED APPARELS LTD.      BDHSQ      KM      201931158139      5341         $18,458.50      SHIPPED, WAITING FOR PAYMENT

GIRLS AMERICANA SKATER DRESS       SAVANNAH FASHION LTD.       BDHSR      KM      201931166347      5938         $22,194.43      SHIPPED, WAITING FOR PAYMENT

GIRLS AMERICANA SKATER DRESS       SAVANNAH FASHION LTD.       BDHSS      KM      201931166427      4074         $15,253.06      SHIPPED, WAITING FOR PAYMENT

BOYS HODDIE                        COMBINED APPARELS LTD.      BDHST      KM      201930728695      8400         $16,800.00      SHIPPED, WAITING FOR PAYMENT

MENS PANT                          SAVANNAH FASHION LTD.       BDHSU      KM      201930942467      3408         $18,164.64      SHIPPED, WAITING FOR PAYMENT

GIRLS SKATER DRESS                 SAVANNAH FASHION LTD.       BDZKK      KM      201929945501     48150         $113,248.80     SHIPPED, WAITING FOR PAYMENT

GIRLS MIXED MEDIA DRESS            SAVANNAH FASHION LTD.       BDZML      KM      201929945501      9360         $33,415.20      SHIPPED, WAITING FOR PAYMENT

GIRLS RUFFLE SIDE TANK SHORT SET   SAVANNAH FASHION LTD.       BDZMP      KM      201930078498     18816         $52,799.52      SHIPPED, WAITING FOR PAYMENT

GIRLS RUFFLE SIDE TANK SHORT SET   SAVANNAH FASHION LTD.       BDZMR      KM      201930078498     20208         $70,906.56      SHIPPED, WAITING FOR PAYMENT

GIRLS DRESS                        RHYTHM FASHION LTD.         BDZQH      KM      201930714510      2002         $18,758.74      SHIPPED, WAITING FOR PAYMENT
                               Case 7:20-cv-04651-PMH Document 1-9 Filed 06/17/20 Page 7 of 14


                                             PRUDENT INTERNATIONAL LTD. - Shipped Goods
                                             As per Vendor Cancellation letter mail on : May 5, 2020
               Category            ENTITY NAME         PO No     KM / SR      INVOICE#     Quantity    Invoice Amount             Status
                                                                            201930728789
GIRLS GRAPHIC TEE             COMBINED APPARELS LTD.   BDZRG       KM                       21560       $40,360.32      SHIPPED, WAITING FOR PAYMENT
                                                                            201930889441
GIRLS TAPERED JOGGER          AL-AMIN GARMENT INDS. LTD.BDZRH      KM       201931120191     5346       $19,299.06      SHIPPED, WAITING FOR PAYMENT

GIRLS FASHION DRESS           SAVANNAH FASHION LTD.    BDZRQ       KM       201931999148    11232       $35,605.44      SHIPPED, WAITING FOR PAYMENT

GIRLS FASHION DRESS           SAVANNAH FASHION LTD.    BDZRR       KM       201932005435     1920        $6,086.40      SHIPPED, WAITING FOR PAYMENT

GIRLS FASHION DRESS           SAVANNAH FASHION LTD.    BDZRS       KM       201931999118     3192       $12,104.06      SHIPPED, WAITING FOR PAYMENT

GIRLS FASHION TOP             COMBINED APPARELS LTD.   BDZRT       KM       201931994967     2700        $9,679.50      SHIPPED, WAITING FOR PAYMENT

GIRLS FASHION TOP             COMBINED APPARELS LTD.   BDZRU       KM       201931994967     2700        $9,207.00      SHIPPED, WAITING FOR PAYMENT

GIRLS JACKET                  SAVANNAH FASHION LTD.    BDZRV       KM       201931999014     1320        $6,019.20      SHIPPED, WAITING FOR PAYMENT

GIRLS SKATER DRESS            SAVANNAH FASHION LTD.    BDZRW       KM       201931998703     8744       $17,627.90      SHIPPED, WAITING FOR PAYMENT

GIRLS SKATER DRESS            SAVANNAH FASHION LTD.    BDZRX       KM       201931998703     3200       $12,900.00      SHIPPED, WAITING FOR PAYMENT

GIRLS FASHION BOMBER          SAVANNAH FASHION LTD.    BDZRY       KM       201931999014     1000        $3,552.50      SHIPPED, WAITING FOR PAYMENT
GIRLS 2 PCS SET               COMBINED APPARELS LTD.   BDZRZ       KM       201931994967    2080         $7,592.00      SHIPPED, WAITING FOR PAYMENT
                                                                 KM Total                  697751      $2,541,356.50
GIRLS FASHION WOVEN BOTTOMS   RHYTHM FASHION LTD.      SJ5237      SR       202033516273    1824         $5,393.57      SHIPPED, WAITING FOR PAYMENT
GIRLS FASHION DRESS           SAVANNAH FASHION LTD.    SK5179      SR       201931999138   11136        $35,282.56      SHIPPED, WAITING FOR PAYMENT
GIRLS FASHION WOVEN BOTTOMS   RHYTHM FASHION LTD.      SK5236      SR       202033516273   11136        $32,927.30      SHIPPED, WAITING FOR PAYMENT
                                                                            202033736631
GIRLS SKATER DRESS            SAVANNAH FASHION LTD.    SK5270      SR                       22344       $70,785.79      SHIPPED, WAITING FOR PAYMENT
                                                                            202033875307
GIRLS TREND DRESSES           COMBINED APPARELS LTD.   SK5276      SR       202033626738     6480       $23,016.96      SHIPPED, WAITING FOR PAYMENT
GIRLS 3 PACK TEES             SAVANNAH FASHION LTD.    SK5298      SR       202033682043     5376       $23,482.37      SHIPPED, WAITING FOR PAYMENT
BOYS SET                      AL-AMIN GARMENT INDS. LTD.SL5024     SR       201931121532     4870       $43,338.13      SHIPPED, WAITING FOR PAYMENT
BOYS SET                      AL-AMIN GARMENT INDS. LTD.SL5025     SR       201931121726     7128       $63,432.07      SHIPPED, WAITING FOR PAYMENT
GIRLS FASHION DRESS           SAVANNAH FASHION LTD.     SL5170     SR       201931999017     3192       $12,129.60      SHIPPED, WAITING FOR PAYMENT
GIRLS FASHION TOP             COMBINED APPARELS LTD. SL5172        SR       201931996387     2700       $9,207.00       SHIPPED, WAITING FOR PAYMENT
GIRLS JACKET                  SAVANNAH FASHION LTD.     SL5173     SR       201931998902     1320       $6,019.20       SHIPPED, WAITING FOR PAYMENT
                                                                            201930568906
GIRLS KNIT PULL ON SHORT      COMBINED APPARELS LTD.   SL5180      SR                        7504       $21,467.07      SHIPPED, WAITING FOR PAYMENT
                                                                            201930682064
                                    Case 7:20-cv-04651-PMH Document 1-9 Filed 06/17/20 Page 8 of 14


                                                      PRUDENT INTERNATIONAL LTD. - Shipped Goods
                                                      As per Vendor Cancellation letter mail on : May 5, 2020
              Category                  ENTITY NAME            PO No    KM / SR     INVOICE#      Quantity      Invoice Amount             Status
                                                                                  202033626738
GIRLS FASHION WOVEN SHORTS         COMBINED APPARELS LTD.      SL5256     SR                        6480         $16,485.12      SHIPPED, WAITING FOR PAYMENT
                                                                                  202033806290
                                                                                  202033736631
GIRLS SS WOVEN TOPS                SAVANNAH FASHION LTD.       SL5268     SR                       10476         $25,142.40      SHIPPED, WAITING FOR PAYMENT
                                                                                  202033875307
                                                                                  202033682043
GIRLS SS WOVEN TOPS                SAVANNAH FASHION LTD.       SL5269     SR                       10356         $22,866.05      SHIPPED, WAITING FOR PAYMENT
                                                                                  202033875307
GIRLS SS WOVEN TOPS                SAVANNAH FASHION LTD.      SL5299      SR      202033682043     5376          $21,676.03      SHIPPED, WAITING FOR PAYMENT
BOYS FLEECE PANT                   SAVANNAH FASHION LTD.      SM4990      SR      201932131221     6876          $11,952.00      SHIPPED, WAITING FOR PAYMENT
BOYS 2PK WOVEN SHORTS              COMBINED APPARELS LTD.     SM4991      SR      201931996387     6192          $27,740.16      SHIPPED, WAITING FOR PAYMENT
GIRLS RUFFLE SIDE TANK SHORT SET   SAVANNAH FASHION LTD.      SM5084      SR      201930050609     13464         $47,824.13      SHIPPED, WAITING FOR PAYMENT
GIRLS FASHION DRESS                SAVANNAH FASHION LTD.      SM5168      SR      201932005236     2112          $6,695.04       SHIPPED, WAITING FOR PAYMENT
GIRLS FASHION TOP                  COMBINED APPARELS LTD.     SM5171      SR      201931996387     2700          $9,679.50       SHIPPED, WAITING FOR PAYMENT
                                                                                  202033626738
GIRLS FASHION WOVEN SHORTS         COMBINED APPARELS LTD.     SM5287      SR                        9720         $22,948.92      SHIPPED, WAITING FOR PAYMENT
                                                                                  202033806290
GIRLS 3 PACK TEES                  SAVANNAH FASHION LTD.      SM5295      SR      202033689024      1104         $4,822.27       SHIPPED, WAITING FOR PAYMENT
GIRLS 2 PACK SKATER DRESS          SAVANNAH FASHION LTD.      SM5297      SR      202033689024      1194         $6,994.94       SHIPPED, WAITING FOR PAYMENT
GIRLS 2 PACK SKATER DRESS          SAVANNAH FASHION LTD.      SM5300      SR      202033682043      5376         $34,062.34      SHIPPED, WAITING FOR PAYMENT
MENS PANT                          P&G TEXTILE LTD.           SM9756      SR      201930565191      4284         $15,508.08      SHIPPED, WAITING FOR PAYMENT
MENS PANT                          RHYTHM FASHION LTD.        SM9760      SR      201930714689      4824         $18,755.71      SHIPPED, WAITING FOR PAYMENT
MENS SLEEP JAMS                    SAVANNAH FASHION LTD.      SM9784      SR      202033687249      5208         $15,295.90      SHIPPED, WAITING FOR PAYMENT
MENS SLEEP PANTS                   RHYTHM FASHION LTD.        SM9785      SR      202033645075      4824         $17,366.40      SHIPPED, WAITING FOR PAYMENT
MENS SLEEP PANTS                   RHYTHM FASHION LTD.        SM9824      SR      202033645075       426         $1,770.74       SHIPPED, WAITING FOR PAYMENT
LADIES ROBE                        SAVANNAH FASHION LTD.      SN2669      SR      202033689101       912         $6,321.07       SHIPPED, WAITING FOR PAYMENT
BOYS SS HENLEY TOPS                COMBINED APPARELS LTD.     SN4984      SR      201931996387      2616         $6,127.54       SHIPPED, WAITING FOR PAYMENT
BOYS SS POLO TOPS                  COMBINED APPARELS LTD.     SN4985      SR      202033627264      3108         $8,205.12       SHIPPED, WAITING FOR PAYMENT
BOYS PULL-OVER HOODIE              SAVANNAH FASHION LTD.      SN4987      SR      201932131253      2400          $8,916.40      SHIPPED, WAITING FOR PAYMENT
BOYS SHORT SLV 2FER                COMBINED APPARELS LTD.     SN4988      SR      201931996387      4896         $23,265.79      SHIPPED, WAITING FOR PAYMENT
BOYS FLEECE PANT                   SAVANNAH FASHION LTD.      SN4989      SR      201931999017      6876         $42,835.97      SHIPPED, WAITING FOR PAYMENT
GIRLS VEST 3 PCS SET               RHYTHM FASHION LTD.        SN5129      SR      201930569062      2112         $17,445.12      SHIPPED, WAITING FOR PAYMENT
                                                                                  202033627634
LADIES DORMS TOP                   SAVANNAH FASHION LTD.      SO2635      SR                        4896         $21,620.74      SHIPPED, WAITING FOR PAYMENT
                                                                                  202034050724
LADIES VALUE SET                   SAVANNAH FASHION LTD.      SO2636      SR      202033626443      7104         $38,326.08      SHIPPED, WAITING FOR PAYMENT
                                                                                  202033627634
LADIES VALUE SET                   SAVANNAH FASHION LTD.      SO2637      SR                        6000         $32,370.00      SHIPPED, WAITING FOR PAYMENT
                                                                                  202034050724
                                  Case 7:20-cv-04651-PMH Document 1-9 Filed 06/17/20 Page 9 of 14


                                                  PRUDENT INTERNATIONAL LTD. - Shipped Goods
                                                 As per Vendor Cancellation letter mail on : May 5, 2020
              Category                 ENTITY NAME         PO No    KM / SR     INVOICE#     Quantity      Invoice Amount             Status
BOYS FLEECE JOGGER               GREEN FAIR TEXTILE LTD.   SO4957     SR      201931235561      499         $22,554.80      SHIPPED, WAITING FOR PAYMENT
BOYS LS CREW SWEAT SHIRT         COMBINED APPARELS LTD.    SO4986     SR      201931996387     4092         $14,534.78      SHIPPED, WAITING FOR PAYMENT
                                                                              202033626738
GIRLS FASHION WOVEN SHORTS       COMBINED APPARELS LTD.    SO5286     SR                       3240          $7,464.96      SHIPPED, WAITING FOR PAYMENT
                                                                              202033806290
LADIES MOTHERS DAY SLEEP GOWN    SAVANNAH FASHION LTD.     SP2626     SR      202033626443    3780          $28,921.32      SHIPPED, WAITING FOR PAYMENT
LADIES MOTHERS DAY SLEEP GOWN    SAVANNAH FASHION LTD.     SP2632     SR      202033626443    2040          $17,821.44      SHIPPED, WAITING FOR PAYMENT
LADIES DORMS TOP                 SAVANNAH FASHION LTD.     SP2634     SR      202033670166    6976          $30,806.02      SHIPPED, WAITING FOR PAYMENT
LADIES ROBE                      SAVANNAH FASHION LTD.     SP2664     SR      202033734144    2568          $17,798.81      SHIPPED, WAITING FOR PAYMENT
GIRLS AMERICANA MIXED MEDIA DRESSSAVANNAH FASHION LTD.     SY7345     SR      201930942572    2736          $11,026.08      SHIPPED, WAITING FOR PAYMENT
GIRLS SKATER DRESS               SAVANNAH FASHION LTD.     SY7346     SR      201930682361    17496         $41,115.60      SHIPPED, WAITING FOR PAYMENT
GIRLS FLUTTER SLV TEE            SAVANNAH FASHION LTD.     SY7361     SR      201930681708    17832         $28,245.89      SHIPPED, WAITING FOR PAYMENT
GIRLS RUFFLE TANK PRINTED SHORT SETSAVANNAH FASHION LTD.   SY7486     SR      201930631318    4856          $13,519.10      SHIPPED, WAITING FOR PAYMENT
GIRLS RUFFLE TANK PRINTED SHORT SETSAVANNAH FASHION LTD.   SY7487     SR      201930682058    11736         $32,743.44      SHIPPED, WAITING FOR PAYMENT
GIRLS KNIT LEGGING               COMBINED APPARELS LTD.    SY7506     SR      201930681729    12744         $44,476.56      SHIPPED, WAITING FOR PAYMENT
GIRLS HOT TROPIC                 COMBINED APPARELS LTD.    SY7532     SR      201930681729     496           $1,552.35      SHIPPED, WAITING FOR PAYMENT
GIRLS SET                        COMBINED APPARELS LTD.    SY7534     SR      201930681729     496           $1,976.19      SHIPPED, WAITING FOR PAYMENT
GIRLS SOFT KNIT PULL ON PANTS    SAVANNAH FASHION LTD.     SY7565     SR      201930681818     688          $19,021.82      SHIPPED, WAITING FOR PAYMENT
GIRLS SET                        GREEN FAIR TEXTILE LTD.   SY7575     SR      201930714838    3920          $25,777.92      SHIPPED, WAITING FOR PAYMENT
GIRLS SET                        GREEN FAIR TEXTILE LTD.   SY7576     SR      201930715083    1584          $10,416.38      SHIPPED, WAITING FOR PAYMENT
GIRLS SET                        SAVANNAH FASHION LTD.     SY7592     SR      201930681818    11504         $38,653.44      SHIPPED, WAITING FOR PAYMENT
GIRLS SKATER DRESS               SAVANNAH FASHION LTD.     SY7597     SR      201931998476    8744          $17,630.09      SHIPPED, WAITING FOR PAYMENT
GIRLS SKATER DRESS               SAVANNAH FASHION LTD.     SY7598     SR      201931998476    3200          $12,900.00      SHIPPED, WAITING FOR PAYMENT
GIRLS 2 PCS SET                  COMBINED APPARELS LTD.    SY7600     SR      201931996387    2080          $7,587.84       SHIPPED, WAITING FOR PAYMENT
GIRLS 3 PCS SET                  SAVANNAH FASHION LTD.     SY7601     SR      201931999138    2080          $12,396.80      SHIPPED, WAITING FOR PAYMENT
GIRLS FASHION BOMBER             SAVANNAH FASHION LTD.     SY7603     SR      201931998902    1008          $3,580.92       SHIPPED, WAITING FOR PAYMENT
BOYS HOODIE                      SAVANNAH FASHION LTD.     SY7604     SR      201931998902    2208          $7,948.80       SHIPPED, WAITING FOR PAYMENT
BOYS HOODIE                      SAVANNAH FASHION LTD.     SY7605     SR      201931999017     912          $2,900.16       SHIPPED, WAITING FOR PAYMENT
BOYS 2 PCS SET                   SAVANNAH FASHION LTD.     SY7606     SR      201931999017    12984         $42,198.00      SHIPPED, WAITING FOR PAYMENT
Girls Knit HACCI LS TEE          SAVANNAH FASHION LTD.     SY7610     SR      201930683002    1152          $4,202.50       SHIPPED, WAITING FOR PAYMENT
Girls Knit HACCI LS TEE          SAVANNAH FASHION LTD.     SY7624     SR      201930683364     540          $15,759.36      SHIPPED, WAITING FOR PAYMENT
                                                                              202033512603
GIRLS 2 PACK SKATER DRESS        COMBINED APPARELS LTD.    SY7731     SR                       4992         $20,127.74      SHIPPED, WAITING FOR PAYMENT
                                                                              202033626738
                                                                              202033512603
GIRLS DRESS                      COMBINED APPARELS LTD.    SY7732     SR                      11496         $33,108.48      SHIPPED, WAITING FOR PAYMENT
                                                                              202033626738
                                 Case 7:20-cv-04651-PMH Document 1-9 Filed 06/17/20 Page 10 of 14


                                                  PRUDENT INTERNATIONAL LTD. - Shipped Goods
                                                 As per Vendor Cancellation letter mail on : May 5, 2020
               Category               ENTITY NAME          PO No      KM / SR       INVOICE#     Quantity   Invoice Amount             Status
                                                                                  202033516273
GIRLS TABLE 2 TIE PANT           RHYTHM FASHION LTD.       SY7733       SR                         7992      $16,495.49      SHIPPED, WAITING FOR PAYMENT
                                                                                  202033645075
GIRLS FASHION BUMBER JACKET      GREEN FAIR TEXTILE LTD.   SY7734       SR        202033511802      744       $3,178.37      SHIPPED, WAITING FOR PAYMENT
GIRLS FLUTTER SLV SKATER DRESS   COMBINED APPARELS LTD.    SY7739       SR        202033512603     4992      $10,063.87      SHIPPED, WAITING FOR PAYMENT
GIRLS MIXED MEDIA DRESS          SAVANNAH FASHION LTD.     SY7741       SR        202033511725     2000       $6,336.00      SHIPPED, WAITING FOR PAYMENT
2 PACK LEGGING                   SAVANNAH FASHION LTD.     SY7742       SR        202033511725     1488       $4,428.29      SHIPPED, WAITING FOR PAYMENT
GIRLS HOODIE                     GREEN FAIR TEXTILE LTD.   SY7766       SR        202033511389     1488       $5,571.07      SHIPPED, WAITING FOR PAYMENT
BOYS PULL-OVER HOODIE            SAVANNAH FASHION LTD.     SY7793       SR        202033584613      996       $3,165.29      SHIPPED, WAITING FOR PAYMENT
GIRLS JACKET                     GREEN FAIR TEXTILE LTD.   SY7799       SR        202033511705      744       $2,856.96      SHIPPED, WAITING FOR PAYMENT
                                                                     SR Total                     408045    $1,520,364.11
                                                                    Grand Total                  1105796    $4,061,720.61
              Case 7:20-cv-04651-PMH Document 1-9 Filed 06/17/20 Page 11 of 14


                               PRUDENT INTERNATIONAL LTD. - Ready to Ship Goods
                                 As per Vendor Cancellation letter mail on : April 20, 2020
         Category                PO No       KM / SR   Quantity      Unit $      Invoice Amount        Status
BOYS 2PK WOVEN SHORTS              BDDTR       KM          6792       $4.47          $30,380.62   GOODS READY IN FTY
MENS BM SOLID JERSEY SLEEP PANTS BDDZT         KM          2576       $4.44          $11,437.44   GOODS READY IN FTY
BOYS Fashion Pull-Over Hoodie      BDEAD       KM          2508       $3.87          $9,705.96    GOODS READY IN FTY
MENS SOLID JERSEY SLEEP PANTS      BDEAE       KM          6752         $3.89        $26,251.78   GOODS READY IN FTY
MENS SOLID JERSEY SLEEP PANTS      BDEAF       KM          6048         $3.89        $23,514.62   GOODS READY IN FTY
MENS 2PC KNIT BOXER                BDEAG       KM          4401       $4.32          $19,012.32   GOODS READY IN FTY
MENS SOLID JERSEY SLEEP PANTS      BDEAS       KM          2368         $3.60        $8,524.80    GOODS READY IN FTY
MENS SOLID JERSEY SLEEP PANTS      BDEAT       KM          2496         $3.60        $8,985.60    GOODS READY IN FTY
MENS BM SOLID JERSEY PANTS         BDEAU       KM          2004       $4.16          $8,332.63    GOODS READY IN FTY
MENS BM NOVELTY JERSEY SLEEP PANTS BDEAV       KM          3060       $4.67          $14,274.90   GOODS READY IN FTY
MENS NOVELTY JERSEY SLEEP PANTS BDEAW          KM          5944       $4.07          $24,192.08   GOODS READY IN FTY
MENS NOVELTY JERSEY SLEEP PANTS BDEAX          KM          1560       $4.07          $6,349.20    GOODS READY IN FTY
MENS SOLID JERSEY SLEEP JAMS BM BDECO          KM          2004       $3.35          $6,713.40    GOODS READY IN FTY
MENS SOLID JERSEY SLEEP JAMS       BDECP       KM          3552       $2.94          $10,432.22   GOODS READY IN FTY
MENS SOLID JERSEY SLEEP JAMS       BDECQ       KM          4584       $2.94          $13,463.21   GOODS READY IN FTY
MENS FRENCH TERRY LOUNGE SHORTSBDECR           KM          3699       $3.91          $14,451.99   GOODS READY IN FTY
MENS NOVELTY JERSEY SLEEP SHORTSBDECU          KM          4768       $3.62          $17,255.39   GOODS READY IN FTY
MENS NOVELTY JERSEY SLEEP SHORTSBDECV          KM          2400       $3.62          $8,685.60    GOODS READY IN FTY
MENS BM NOVELTY JERSEY SLEEP SHORTSBDECT       KM          3060       $4.13          $12,631.68   GOODS READY IN FTY
BOYS SP BE/SS BB LW FLEECE ZIP-UP HOODIE
                                   BDECW       KM          3432       $4.85          $16,638.34   GOODS READY IN FTY
BOYS SP WK ITB FASHION ZIP-UP HOODIE
                                   BDECX       KM          2472       $3.65          $9,018.10    GOODS READY IN FTY
BOYS SP WK ITB FASHION PULLOVER HOODIE
                                   BDECY       KM          2472       $3.26          $8,068.61    GOODS READY IN FTY
GIRLS CRINKLE RAYON DRESS           BDEDI      KM          5000       $2.88          $14,400.00   GOODS READY IN FTY
GIRLS CASUAL DRESS                 BDEDW       KM         10116       $3.65          $36,903.17   GOODS READY IN FTY
GIRLS 5 PACK TANK                  BDEDY       KM          3240       $5.38          $17,418.24   GOODS READY IN FTY
GIRLS 2 PACK TANK DRESS            BDEDZ       KM          6480       $6.24          $40,435.20   GOODS READY IN FTY
GIRLS PRINTED RUFFLE DRESS         BDEEA       KM          7080       $3.98          $28,206.72   GOODS READY IN FTY
GIRLS SPRING BASIC SET- LS FLUTTER SLEEVE
                                   BDEEE       KM          5504       $3.55          $19,550.21   GOODS READY IN FTY
GIRLS FLUTTER SLV SKATER DRESS      BDEEI      KM         11488       $2.02          $23,159.81   GOODS READY IN FTY
LADIES JB S/S Woven Shorty Set     BDEGC       KM          5536       $5.42          $30,027.26   GOODS READY IN FTY
LADIES JB S/S Woven Shorty Set     BDEGD       KM          4320       $5.42          $23,431.68   GOODS READY IN FTY
BOYS SP WK ITB TABLE 2 SHORT - WOVEN
                                   BDEHC       KM          9480       $1.78          $16,836.48   GOODS READY IN FTY
BOYS SP WK ITB OPP SETS RACK 1     BDEHD       KM         19740       $3.24          $64,052.35   GOODS READY IN FTY
BOYS SP WK ITB OPP SETS RACK 1     BDEHE       KM          6768       $3.24          $21,960.81   GOODS READY IN FTY
BOYS SP WK ITB BASIC SETS - 3PC    BDEHF       KM         18000       $4.46          $80,352.00   GOODS READY IN FTY
BOYS SP WK ITB BASIC SETS - 3PC    BDEHG       KM          7824       $4.46          $34,926.34   GOODS READY IN FTY
GIRLS FLORAL OFF SHOULDER DRESS BDEHH          KM          7080       $3.98          $28,206.72   GOODS READY IN FTY
GIRLS FLUTTER SLEEVE TOP           BDEHK       KM          2000       $1.82          $3,648.00    GOODS READY IN FTY
GIRLS SPRING BASIC SET(PEPLUM)     BDEHN       KM          5504       $3.36          $18,493.44   GOODS READY IN FTY
BOYS SP BE/SS BB WALL SOLID POLO BDEHO         KM          9300       $2.45          $22,766.40   GOODS READY IN FTY
BOYS SP BE/SS BB WALL RUGBY STRIPEBDEHP
                                     POLO      KM          7584       $2.93          $22,205.95   GOODS READY IN FTY
GIRLS SPRING BASIC SETS SS FLUTTER BDEHQ
                                   SLEEVE      KM          4752       $3.50          $16,651.01   GOODS READY IN FTY
GIRLS SPRING BASIC SET- RUFFLE SLV BDEHR       KM          4752       $3.31          $15,738.62   GOODS READY IN FTY
BOYS SP BE/SS BB LW FLEECE JOGGER BDEKI        KM          3432       $3.89          $13,343.62   GOODS READY IN FTY
GIRLS FLUTTER SLEEVE FABRIC MIX DRESS
                                    BDEKJ      KM          2000       $2.88          $5,760.00    GOODS READY IN FTY
GIRLS RUFFLE SLEEVE DRESS          BDEKK       KM          3000       $2.88          $8,640.00    GOODS READY IN FTY
GIRLS FLUTTER SLEEVE FABRIC MIX DRESS
                                    BDEKL      KM          3000       $2.88          $8,640.00    GOODS READY IN FTY
GIRLS TABLE 2 SHORT- WOVEN         BDEKN       KM          7992       $1.96          $15,651.53   GOODS READY IN FTY
GIRLS TABLE 2 BOTTOMS - CHAMBRAYBDEKO
                                    SHORTS     KM          4496       $2.54          $11,437.82   GOODS READY IN FTY
GIRLS 5PK TANK                     BDEKP       KM          2000       $4.63          $9,254.00    GOODS READY IN FTY
GIRLS 3PK SHORT                    BDEKQ       KM          4496       $3.60          $16,185.60   GOODS READY IN FTY
GIRLS 2 PACK TANK TOP DRESS        BDEKR       KM          5496       $3.98          $21,896.06   GOODS READY IN FTY
GIRLS FASHION WOVEN BOTTOMS         BDELL      KM          6264       $2.96          $18,541.44   GOODS READY IN FTY
             Case 7:20-cv-04651-PMH Document 1-9 Filed 06/17/20 Page 12 of 14


                               PRUDENT INTERNATIONAL LTD. - Ready to Ship Goods
                                 As per Vendor Cancellation letter mail on : April 20, 2020
         Category                PO No       KM / SR    Quantity     Unit $      Invoice Amount          Status
BOYS SUM WK ITB AMERICANA FASH BELTED
                                  BDEMN SHORT KM          2400        $2.74           $6,566.40     GOODS READY IN FTY
BOY SUM WK ITB AMERICANA OPP SETS BDEMO        KM         5112        $3.07           $15,704.06    GOODS READY IN FTY
GIRLS AMERICANA SET                BDEMT       KM         2496        $3.21           $8,002.18     GOODS READY IN FTY
GIRLSAMERICANA TIERED SET         BDEMU        KM         2248        $4.75           $10,682.50    GOODS READY IN FTY
BOYS SP BE/SS BB AMERICANA WOVEN      SHIRT
                                   BDEMV       KM         2808        $2.98           $8,356.61     GOODS READY IN FTY
GIRLS SKATER DRESS                BDEMW        KM         2904        $3.44           $9,981.05     GOODS READY IN FTY
GIRLS AMERICANA CASUAL DRESS       BDEMX       KM         2904        $4.70           $13,660.42    GOODS READY IN FTY
GIRLS OPP SET AMERICA              BDEMY       KM         2700        $4.42           $11,923.20    GOODS READY IN FTY
GIRLS ELEVATED AMERICA FASH SETS BDEMZ         KM         2700        $5.66           $15,292.80    GOODS READY IN FTY
GIRLS SKATER DRESS                 BDENB       KM         2496        $2.19           $5,461.25     GOODS READY IN FTY
BOYS SUM WK ITB AMERICANA FASH TOP BDENC       KM         1800        $2.40           $4,320.00     GOODS READY IN FTY
GIRLS 3 PACK SHORTS                BDEOI       KM         6480        $4.32           $27,993.60    GOODS READY IN FTY
GIRLS RUFFLE SLEEVE DRESS          BDEOS       KM         2000        $2.88           $5,760.00     GOODS READY IN FTY
BOYS PS WK ITB FASH CHEST STRIPE HOODIE
                                   BDEPQ       KM         1092        $3.31           $3,614.52     GOODS READY IN FTY
BOYS PS BE/SS FASHION CHEST STRIPEBDEPR
                                    HOODIE     KM         2400        $3.87           $9,288.00     GOODS READY IN FTY
BOYS ZIP UP HODDIE                 BDER2       KM         6920        $5.18           $35,845.60    GOODS READY IN FTY
BOYS ZIP UP HODDIE                 BDZPD       KM        13068        $5.18           $67,692.24    GOODS READY IN FTY
BOYS FASHION JOGGER                BDER3       KM        29640        $4.37          $129,526.80    GOODS READY IN FTY
BOYS FASHION JOGGER                BDZPG       KM        12988        $4.37           $56,757.56    GOODS READY IN FTY
BOYS FASHION JOGGER                BDZPH       KM         4340        $4.37           $18,965.80    GOODS READY IN FTY
BOYS FLEECE CREW                   BDER4       KM         3060        $2.40           $7,344.00     GOODS READY IN FTY
BOYS FLEECE CREW                   BDZPB       KM        10944        $2.40           $26,265.60    GOODS READY IN FTY
BOYS FASHION JOGGER                BDER5       KM        21120        $2.45           $51,744.00    GOODS READY IN FTY
BOYS FASHION JOGGER                 BDZPJ      KM        12860        $2.45           $31,507.00    GOODS READY IN FTY
BOYS SP BE/SS BB AMERICANA TABLE BDEWU
                                   KNIT SHORT KM          2808        $2.57           $7,222.18     GOODS READY IN FTY
BOYS SUM WK ITB AMERICANA TABLEBDEWV1 SHORT    KM         2400        $1.82           $4,377.60     GOODS READY IN FTY
BOYS TABLE 2 SHORT SLV POLO        BDHRF       KM         3696        $2.51           $9,276.96     GOODS READY IN FTY
GIRLS 2PK SHORT SETS               BDZZZ       KM         1190        $4.09           $4,867.10     GOODS READY IN FTY
BOYS POPOVER HODDIE                BDDNG       KM        15984        $4.89           $78,161.76    GOODS READY IN FTY
BOYS ZIP UP HODDIE                 BDZRE       KM        13980        $3.72           $52,071.31    GOODS READY IN FTY
BOYS SS HENLEY TOP                 BDDPE       KM         3192        $2.44           $7,788.48     GOODS READY IN FTY
                                             KM Total    483406                     $1,763,061.53
BOYS SP BE/SS BB WALL SOLID POLO SK5042        SR         9468        $2.35           $22,268.74    GOODS READY IN FTY
GIRLS FLORAL OFF SHOULDER DRESS SK5234         SR         5736        $3.98           $22,852.22    GOODS READY IN FTY
GIRLS FLORAL OFF SHOULDER DRESS SK5235         SR         1248        $3.98           $4,972.03     GOODS READY IN FTY
BOYS SP BE/SS BB WALL RUGBY STRIPESL5043
                                     POLO      SR         8568        $2.83           $24,264.58    GOODS READY IN FTY
BOYS SP BE/SS BB LW FLEECE ZIP-UP HOODIE
                                   SL5044      SR         3804        $4.85           $18,441.79    GOODS READY IN FTY
GIRLS CASUAL DRESS                 SL5271      SR         8100        $3.65           $29,548.80    GOODS READY IN FTY
GIRLS CASUAL DRESS                 SL5275      SR         2376        $3.65           $8,667.65     GOODS READY IN FTY
GIRLS 2 PACK TANK DRESS            SL5292      SR         6480        $6.24           $40,435.20    GOODS READY IN FTY
BOYS PS BE/SS FASHION CHEST STRIPESM5100
                                    HOODIE     SR         2196        $3.87           $8,498.52     GOODS READY IN FTY
GIRLS AMERICANA CASUAL DRESS SM5282            SR         4152        $4.70           $19,531.01    GOODS READY IN FTY
GIRLS OPP SET AMERICA             SM5283       SR         4152        $4.41           $18,310.32    GOODS READY IN FTY
GIRLS 3 PACK SHORTS               SM5291       SR         6480        $4.32           $27,993.60    GOODS READY IN FTY
GIRLS SKATER DRESS                SM5293       SR         4152        $3.44           $14,266.27    GOODS READY IN FTY
MENS SOLID JERSEY SLEEP PANTS     SM9771       SR         3648        $3.89           $14,183.42    GOODS READY IN FTY
MENS SOLID JERSEY SLEEP PANTS     SM9772       SR         7776        $3.89           $30,233.09    GOODS READY IN FTY
MENS BM SOLID JERSEY SLEEP PANTSSM9776         SR         1144        $4.44           $5,073.64     GOODS READY IN FTY
MENS NOVELTY JERSEY SLEEP JAMS SM9779          SR         2112        $3.62           $7,643.33     GOODS READY IN FTY
MENS NOVELTY JERSEY SLEEP JAMS SM9787          SR         3584        $3.62           $12,970.50    GOODS READY IN FTY
MENS BM NOVELTY JERSEY SLEEP JAMS SM9786       SR         1140        $4.13           $4,705.92     GOODS READY IN FTY
MENS 2PC KNIT BOXER               SM9780       SR         5274        $4.32           $22,783.68    GOODS READY IN FTY
MENS CLASSIC JERSEY SOLID SLEEP JAMS
                                  SM9777       SR         5328        $2.94           $15,651.00    GOODS READY IN FTY
              Case 7:20-cv-04651-PMH Document 1-9 Filed 06/17/20 Page 13 of 14


                                 PRUDENT INTERNATIONAL LTD. - Ready to Ship Goods
                                   As per Vendor Cancellation letter mail on : April 20, 2020
          Category                 PO No       KM / SR      Quantity   Unit $      Invoice Amount          Status
MENS CLASSIC JERSEY SOLID SLEEP JAMS
                                   SM9778         SR          1152      $2.94           $3,384.00     GOODS READY IN FTY
MENS BM CLASSIC JERSEY SOLID SLEEP    JAMS
                                   SM9782         SR          1736      $3.35           $5,815.60     GOODS READY IN FTY
MENS BM CLASSIC JERSEY SOLID SLEEP    JAMS
                                   SM9783         SR          1464      $3.35           $4,904.40     GOODS READY IN FTY
MENS SOLID JERSEY SLEEP PANTS      SM9788         SR          4320      $3.60          $15,552.00     GOODS READY IN FTY
MENS BM NOVELTY JERSEY SLEEP PANTS SM9789         SR          1140      $4.48           $5,110.62     GOODS READY IN FTY
MENS NOVELTY JERSEY SLEEP PANTS SM9790            SR          3584      $3.94          $14,106.62     GOODS READY IN FTY
MENS NOVELTY JERSEY SLEEP PANTS SM9791            SR          2160      $3.94           $8,501.76     GOODS READY IN FTY
MENS BM SOLID JERSEY SLEEP PANTSSM9799            SR          1600      $4.16           $6,649.60     GOODS READY IN FTY
BOYS SP BE/SS BB LW FLEECE PULL-OVER    CREW
                                   SN5065         SR          4860      $3.89          $18,895.68     GOODS READY IN FTY
BOYS SP BE/SS BB LW FLEECE JOGGERSN5088           SR          8676      $3.89          $33,732.29     GOODS READY IN FTY
BOYS SP BE/SS BB AMERICANA TABLESN5094
                                     KNIT SHORT SR            2208      $2.57           $5,678.98     GOODS READY IN FTY
GIRLS PRINTED RUFFLE DRESS         SN5284         SR          6984      $3.98          $27,824.26     GOODS READY IN FTY
GIRLS FASHION WOVEN BOTTOMS SN5285                SR          6480      $2.96          $19,180.80     GOODS READY IN FTY
GIRLS ELEVATED AMERICA FASH SETS SN5288           SR          4152      $5.67          $23,541.84     GOODS READY IN FTY
GIRLS 5 PACK TANK                  SN5290         SR          3240      $5.38          $17,418.24     GOODS READY IN FTY
GIRLS 2 PACK LEGGING               SN5296         SR          1104      $4.03           $4,451.33     GOODS READY IN FTY
LADIES JB S/S Woven Shorty Set      SP2627        SR          6608      $5.42          $35,841.79     GOODS READY IN FTY
LADIES JB S/S Woven Shorty Set      SP2630        SR          3552      $5.42          $19,266.05     GOODS READY IN FTY
LADIES L/S PRINT 1X MARITIME BL SP2633            SR          1152      $8.74          $10,063.87     GOODS READY IN FTY
LADIES L/S Print Lawn Gown         SQ2631         SR          3744      $7.65          $28,645.34     GOODS READY IN FTY
BOYS BASIC SETS - 3PC SET (POPLIN SHIRT/KNIT
                                    SY7607        SR          5352      $4.47          $23,923.44     GOODS READY IN FTY
BOYS SP WK ITB TABLE 2 SHORT - WOVENSY7736        SR          3648      $1.78           $6,478.85     GOODS READY IN FTY
BOYS SP WK ITB OPP SETS RACK 1      SY7737        SR         14952      $3.25          $48,519.24     GOODS READY IN FTY
BOYS SP WK ITB BASIC SETS - 3PC     SY7738        SR          6864      $4.46          $30,640.90     GOODS READY IN FTY
GIRLS FLUTTER SLEEVE TOP            SY7740        SR          2000      $1.82           $3,648.00     GOODS READY IN FTY
GIRLS SPRING 1 BASIC SET            SY7743        SR          5504      $3.36          $18,493.44     GOODS READY IN FTY
GIRLS SPRING 1 BASIC SET            SY7744        SR          4992      $3.50          $17,491.97     GOODS READY IN FTY
GIRLS SPRING BASIC SET              SY7746        SR          4992      $3.31          $16,533.50     GOODS READY IN FTY
BOYS SP WK ITB FASHION ZIP-UP HOODIESY7757        SR          2112      $3.65           $7,704.58     GOODS READY IN FTY
BOYS SP WK ITB FASHION PULLOVER HOODIE
                                    SY7758        SR          2112      $3.26           $6,893.57     GOODS READY IN FTY
GIRLS CRINKLE RAYON DRESS           SY7765        SR          5496      $2.88          $15,828.48     GOODS READY IN FTY
GIRLS FLUTTER SLEEVE FABRIC MIX DRESS
                                    SY7777        SR          2496      $2.88           $7,188.48     GOODS READY IN FTY
GIRLS RUFFLE SLEEVE DRESS           SY7778        SR          3000      $2.88           $8,640.00     GOODS READY IN FTY
GIRLS FLUTTER SLEEVE FABRIC MIX DRESS
                                    SY7779        SR          3000      $2.88           $8,640.00     GOODS READY IN FTY
GIRLS RUFFLE SLEEVE DRESS           SY7780        SR          3000      $2.88           $8,640.00     GOODS READY IN FTY
GIRLS AOP CHALLIS SHORTS            SY7781        SR          5248      $1.96          $10,277.68     GOODS READY IN FTY
GIRLS CHAMBRAY SHORTS               SY7782        SR          3000      $2.54           $7,632.00     GOODS READY IN FTY
GIRLS 5PK TANK                      SY7783        SR          2000      $4.63           $9,254.00     GOODS READY IN FTY
GIRLS 2 PACK TANK TOP DRESS         SY7784        SR          5496      $3.98          $21,896.06     GOODS READY IN FTY
GIRLS SPRING BASIC SET              SY7785        SR          5496      $3.55          $19,521.79     GOODS READY IN FTY
GIRLS 3PK SHORT                     SY7796        SR          1488      $3.60           $5,356.80     GOODS READY IN FTY
BOYS SUM WK ITB AMERICANA FASH TOP  SY7815        SR          2808      $2.40           $6,739.20     GOODS READY IN FTY
BOYS SUM WK ITB AMERICANA FASH BELTED
                                    SY7816 SHORT SR           3120      $2.74           $8,536.32     GOODS READY IN FTY
GIRLS SKATER DRESS                  SY7817        SR          2992      $2.19           $6,546.50     GOODS READY IN FTY
GIRLS AMERICANA SET                 SY7818        SR          2992      $3.21           $9,592.35     GOODS READY IN FTY
GIRLS AMERICANA TIERED SET          SY7819        SR          2248      $4.75          $10,682.50     GOODS READY IN FTY
BOYS SUM WK ITB AMERICANA TABLESY78201 SHORT      SR          3120      $1.82           $5,690.88     GOODS READY IN FTY
BOYS SUM WK ITB AMERICANA OPP SETS  SY7821        SR          8700      $3.07          $26,726.40     GOODS READY IN FTY
GIRLSFLUTTER SLV SKATER DRESS       SY7822        SR         14736      $2.02          $29,707.78     GOODS READY IN FTY
                                               SR Total      299798                   $1,089,285.07
                                              Grand Total    783204                   $2,852,346.60
                          Case 7:20-cv-04651-PMH Document 1-9 Filed 06/17/20 Page 14 of 14
                                                      PRUDENT INTERNATIONAL LTD. - Unfinished Goods
                                                                           Quantity
Category                                    Style       KM/SR      PO No              Unit$    Invoice Amount   Material value             Status
                                                                            IN PCS
SP BE/SS BB WALL SOLID POLO           BS20BE10003BB       KM                3525       $2.45      $8,629.20       $2,637.10      Material Produced under WINGS
SP BE/SS BB WALL RUGBY STRIPE POLO    BS20BE10004BB       KM                7560       $2.93     $22,135.68       $8,731.80      Material Produced under WINGS
SP BE/SS BB LW FLEECE JOGGER          BS20BE23000BB       KM                6690       $4.05     $27,094.50       $7,166.20      Material Produced under WINGS
BE/SS BB 2 PK WOVEN SHORT             BS20BE25000BB       KM                6888       $5.10     $35,128.80      $14,362.61      Material Produced under WINGS
SP BE/SS BB LW FLEECE ZIP-UP HOODIE   BS20BE13002BB       KM                3410       $5.05     $17,220.50       $8,443.10      Material Produced under WINGS
SP WK ITB FASHION PULLOVER HOODIE     BS20WK13003ITK      KM                5552       $3.40     $18,876.80       $3,970.50      Material Produced under WINGS
SP WK ITB 2PK WOVEN SHORT             BS20WK24000ITK      KM                3444       $2.95     $10,159.80       $2,614.09      Material Produced under WINGS
SP WK ITB FASHION ZIP-UP HOODIE       BS20WK13002ITK      KM                2275       $3.80      $8,645.00       $3,671.55      Material Produced under WINGS
SP WK ITB OPP SETS RACK 1             BS20WK50000ITK      KM               16066       $3.38     $54,303.08      $16,902.87      Material Produced under WINGS
SP WK ITB TABLE 2 SHORT - WOVEN       BS20WK20003ITK      KM                7144       $1.85     $13,216.40       $3,120.00      Material Produced under WINGS
3PC WOVEN SET                         BU9WK90023IT        KM               15787       $4.75     $74,988.25      $23,839.30      Material Produced under WINGS
2PC TEE                               BU9WK90032IT        KM               23142       $2.73     $63,177.66      $17,097.70      Material Produced under WINGS
AMERICANA 2PC SET                     BU9WK90031IT        KM                6083       $3.12     $18,978.96       $6,057.85      Material Produced under WINGS
PANT                                  BU9WK20004IT        KM                2610       $1.93      $5,037.30       $2,426.23      Material Produced under WINGS
KNIT PULL ON SHORTS-FAUX DENIM        GU9BE32402BG        KM               10000       $2.30     $23,000.00       $9,120.00      Material Produced under WINGS
KNIT PULL ON SHORTS-BLACK ONYX        GU9BE32401BG        KM                4000       $2.20      $8,800.00       $3,648.00      Material Produced under WINGS
2 PACK SOFFE SHORTS                   GU9BE32405BG        KM                4036       $2.90     $11,704.40       $3,107.50      Material Produced under WINGS
AMERICANA SKATER DRESS                GU9BE35410BG        KM               1043.5      $3.50      $3,652.25       $1,992.00      Material Produced under WINGS
KNIT ROMPER                           GU9BE35402BG        KM               1043.5      $3.55      $3,704.43       $1,606.00      Material Produced under WINGS
GIRLS DRESS                           GU9BE32400BG        KM                5521       $3.76     $10,379.48       $9,540.00      Material Produced under WINGS
Fluter SLV Skater dress               GS20WK00900ITK      KM                5560      $2.10      $11,147.71       $5,073.50      Material Produced under WINGS
                                      GU20IL20977BGK
WOVEN TABLE SHORTS                                        KM                1728      $3.60       $5,970.88        $859.57       Material Produced under WINGS
PRINTED JERSEY SHORTS                 MS0BE42552MZ        KM                12800     $3.619     $46,340.53      $26,387.20      Material Produced under WINGS
PRINTED JERSEY SHORTS                 MS0BE42552BM        KM                2576      $4.128     $10,633.73       $6,383.86      Material Produced under WINGS
POPLIN PJ SHORTS SLEEP SET            MS0JB42606MZ        KM                3600      $6.672     $24,012.00      $17,476.76      Material Produced under WINGS
FRENCH TERRY LOUNGE SHORTS            MS0BE42608MZ        KM                3699      $4.128     $15,276.87       $9,999.24      Material Produced under WINGS
LADIES SLEEPWEAR                      LP20JB66020JR       KM                4152       $7.22     $29,977.44      $18,622.70      Material Produced under WINGS
                                                        KM Total           169935                $582,191.64    $234,857.23
SP BE/SS BB WALL SOLID POLO           BS20SS10003BB       SR                2251       $2.45      $5,514.95       $1,689.50      Material Produced under WINGS
SP BE/SS BB WALL RUGBY STRIPE POLO    BS20SS10004BB       SR                3623       $2.95     $10,687.85       $4,173.40      Material Produced under WINGS
SP BE/SS BB LW FLEECE JOGGER          BS20SS23000BB       SR                3206       $4.05     $12,984.30       $3,418.90      Material Produced under WINGS
SP BE/SS BB LW FLEECE ZIP-UP HOODIE   BS20SS13002BB       SR                2480       $5.05     $12,524.00       $4,006.80      Material Produced under WINGS
SP WK ITB FASHION PULLOVER HOODIE     BS20WK13003ITS      SR                2881       $3.40      $9,795.40       $1,717.50      Material Produced under WINGS
SP WK ITB FASHION PULLOVER HOODIE     BS20WK13002ITS      SR                673        $3.80      $2,557.40       $1,088.35      Material Produced under WINGS
SP WK ITB TABLE 2 SHORT - WOVEN       BS20WK20003ITS      SR                1185       $1.85      $2,192.25        $518.54       Material Produced under WINGS
TANK SET                              BU9TS90015IT        SR                6624       $3.02     $20,004.48       $3,289.60      Material Produced under WINGS
                                      BU9WK20003IT+J
PANT                                                      SR                5220       $1.93     $10,074.60       $4,852.47      Material Produced under WINGS
                                      U
SS WOVEN 2FER                         BU9RC72500BB        SR                4093       $4.75     $19,441.75       $9,272.65      Material Produced under WINGS
HOODED MUSCLE TANK                    BU9AM71802BB        SR                5928       $2.35     $13,930.80       $5,896.80      Material Produced under WINGS
SS CAMP COLLAR 2FER                   BU9RC72501BB        SR                6188       $5.00     $30,940.00      $10,036.80      Material Produced under WINGS
GRAPHIC TANK                          GU9SS31400BG        SR                860        $1.80      $1,548.00        $621.00       Material Produced under WINGS
AMERICANA SKATER DRESS                GU9SS35410BG        SR               1043.5      $3.50      $3,652.25       $1,992.00      Material Produced under WINGS
KNIT ROMPER                           GU9SS35402BG        SR               1043.5      $3.55      $3,704.43       $1,606.00      Material Produced under WINGS
GIRLS DRESS                           GU9SS32400BG        SR                5521       $3.76     $10,379.48       $9,540.00      Material Produced under WINGS
Fluter SLV Skater dress               GS20WK00900ITS      SR                6480      $2.10      $13,200.75       $5,913.00      Material Produced under WINGS
WOVEN TABLE SHORTS                    GU20IL20977BGS      SR                2352      $3.60       $8,129.92       $1,160.03      Material Produced under WINGS
PRINTED JERSEY SHORTS                 MS0SS42552MZ        SR                11424     $3.619     $41,357.42      $22,710.74      Material Produced under WINGS
PRINTED JERSEY SHORTS                 MS0SS42552BM        SR                1140      $4.128      $4,705.92       $2,718.40      Material Produced under WINGS
POPLIN PJ SHORTS SLEEP SET            MS0JO42606MZ        SR                3438      $6.672     $22,931.46      $16,695.94      Material Produced under WINGS
FRENCH TERRY LOUNGE SHORTS            MS0SS42608MZ        SR                3843      $4.128     $15,871.59      $10,430.35      Material Produced under WINGS
                                                        SR Total            81497                $276,129.00    $123,348.77
                                                         Grand
                                                                           251432                $858,320.64    $358,206.00
                                                         Total
